DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “receiving information associated with a user in an internet of things (IoT) device environment having a plurality of IoT devices; receiving a request from the user; in response to the receiving of the request, causing a first portion of a response to the request to be rendered utilizing a first of the plurality of IoT devices; detecting movement of the user within the IoT device environment, wherein the detected movements are utilized in a recursive analysis to determine a user path; and in response to the detecting of the movement of the user, causing a second portion of the response to the request to be rendered utilizing a second of the plurality of IoT devices based on said detected movement of the user and said received information about the user and the determined user path, wherein, responsive to determining the user is moving along the determined user path, the first of the plurality of IoT devices incrementally increases a volume at which the first portion of the response is rendered based on the detected movements of the user indicating the user is moving further away from the first of the plurality of IoT devices, and the second of the plurality of IoT devices incrementally decreases the volume at which the second portion of the response is rendered based on the detected movements of the user indicating the user is moving toward the second of the plurality of IoT devices, wherein, prior to rendering the first portion of the response to the request, the first of the plurality of IoT devices determines an approximate length of duration the rendering will necessitate to complete the response to the request, and wherein, when the approximate length of duration is under a predetermined threshold, the first of the plurality of IoT devices renders the first portion and the second portion of the response notwithstanding the movement of the user is detected”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 12/01/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652